Citation Nr: 0028518	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder (claimed as gastric ulcer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The appellant is a combat-wounded veteran of World War II; he 
served on active duty in the United States Army from June 
1944 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a gastric ulcer was denied by the 
RO in September 1965.  The appellant was notified of that 
decision, and of appellate rights and procedures, but did not 
indicate timely disagreement therewith.

2.  Evidence associated with the claims folder since the RO's 
prior final denial of service connection for a stomach 
disorder in 1965 is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The appellant's claim of service connection for a stomach 
disorder is plausible, but the RO has not obtained sufficient 
evidence for correct disposition of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a stomach disorder (claimed as gastric ulcer).  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1999).

2.  The appellant has presented a well-grounded claim of 
service connection for a stomach disorder, but VA has not 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  See Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  The Federal 
Circuit in Winters did not, however, address a challenge to 
the three-step analysis for reopening claims established in 
Elkins in light of its holding that the Court had to remand 
the case back to the Board for a Hodge-new and material 
reconsideration.  Id.  Hence, the Elkins-three-step analysis 
for reopening claims based on new and material evidence 
remains good law that the Board is bound to apply.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

As this case remains in appellate status, the Board will 
first consider whether new and material evidence has been 
submitted in accord with the holdings in Hodge and Elkins.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of Court are given retroactive effect with regard 
to cases in which the administrative or judicial review 
process is not concluded).

In the instant case, the appellant's claim of entitlement to 
service connection for a gastric ulcer was first denied by VA 
in September 1965.  In a rating decision promulgated in that 
month, the RO noted that his service medical records showed 
that he had been seen nine days after beginning active duty 
with complaints of gastrointestinal symptoms and pain of four 
years' duration.  The RO also noted that no diagnosis was 
made at that time, and that no stomach disability was 
thereafter diagnosed during the extensive period of 
hospitalization that he underwent for treatment of his 
gunshot wounds.  The RO pointed out that subsequent medical 
records did not indicate the presence of a stomach disability 
until March 1965, at which time a summary of VA 
hospitalization from February 1965 to March 1965 indicated 
diagnoses to include gastric ulcer, antrum, with complaints 
of intermittent stomach problems for 20 years; this summary 
also shows that the appellant indicated at that time that, 
while in service, he had been advised that he had high acid 
in the stomach.
The appellant was notified of the RO's denial of his claim by 
means of a letter dated September 13, 1965.  At that time, he 
was also advised of appellate rights and procedures, as 
indicated by an "appeal paragraph" that was enclosed 
therewith.  The record does not reflect that a timely notice 
of disagreement with regard to the RO's adverse decision was 
thereafter received.  The RO's September 1965 denial of 
service connection for a gastric ulcer is, accordingly, 
final, and, as discussed above, can be reopened only upon the 
submittal of new and material evidence.

The evidence associated with the claims file subsequent to 
September 1965 that pertains to the claim for service 
connection for a stomach disorder includes a summary of VA 
hospitalization from March 1967 to April 1967 for a gastric 
ulcer; a VA clinical record, dated in May 1968, in which it 
is noted that the appellant cited the presence of a recurrent 
gastric ulcer since 1945; a summary of VA hospitalization 
from October 1973 to November 1973 for complaints of heart 
burn; a summary of VA hospitalization in November 1996 that 
indicates discharge diagnoses to include history of 
gastroesophageal reflux disease; and a summary of VA 
hospitalization from November 1996 to December 1996 that 
indicates a diagnosis of gastrointestinal bleeding, with a 
secondary diagnosis of gastric adenocarcinoma.  In addition, 
photocopies of letters written by the appellant to family 
members in June 1944 and July 1944, while on active duty, 
reflecting complaints of stomach problems and treatment 
therefor, have been associated with the file, as has a 
statement dated in March 1997 from a fellow former 
serviceman, to the effect that he recalled that, during basic 
training, the appellant complained of stomach pain, reported 
to sick call, and took medicine from a bottle furnished by a 
doctor.

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for a stomach 
disorder.  When read together with the appellant's 
contentions regarding long-term suffering from ulcer-type 
complaints since service, which are presumed credible for 
such purposes, see Justus v. Principi, 3 Vet. App. 510 
(1992), the Board concludes that the new evidence submitted 
or associated with the record since the prior denial of this 
claim is sufficiently significant that all the evidence must 
now be considered in order to fairly decide the merits of the 
claim.  In looking at the entire evidentiary record, which 
includes a more extensive body of medical evidence from the 
post service period addressing continuing problems with the 
appellant's stomach, the Board believes that, under the more 
relaxed new and material standard set forth under Hodge and 
its progeny, this claim is now deserving of further 
consideration on the merits.

The Board also finds that the claim is well grounded under 38 
U.S.C.A. § 5107(a).  In this case, the medical evidence 
reflects that the appellant was treated for stomach cramp 
complaints during and shortly after service (1946-48), and he 
presently has a stomach disorder.  It is important to 
emphasize that the well grounded standard is a rather low 
threshold, see Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) (citing well-established Court precedent, the Federal 
Circuit stated that the burden of persuasion to well ground a 
claim was "unique and uniquely low"), the appellant has 
presented a well-grounded claim of service connection for a 
stomach disorder.

The Board acknowledges that with this Hodge-Elkins analysis, 
it has addressed additional elements of the claim that were 
not specifically addressed by the RO, i.e., the well-grounded 
claim analysis following reopening, and therefore, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether he 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the Board concludes that the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations, and in 
finding the claim reopened and well grounded in line with 
Elkins, has, in effect, resolved in the appellant's favor 
certain sub-issues that serve as "gatekeeping" functions in 
the claims process.  Hensley, 212 F.3d 1255 (Fed. Cir. 2000).


ORDER

To the extent of the finding that evidence submitted since 
the September 1965 rating decision constitutes new and 
material evidence sufficient to reopen and well ground the 
appellant's claim for service connection for a stomach 
disorder, the appeal is granted.



REMAND

Having found the claim well grounded, further development of 
the medical evidence is in order.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  Therefore, a comprehensive VA 
gastrointestinal examination should be scheduled for the 
purpose of addressing the medical relationship, if any, 
between any diagnosed disorders of the stomach and the 
problems the appellant experienced in service based on a 
complete review of all the evidence of record in addition to 
clinical findings found present on examination.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248 (1992).  The duty to 
assist includes the duty to develop the pertinent facts by 
conducting a medical examination.  38 C.F.R. § 3.159 (1999); 
see also Waddell v. Brown, 5 Vet. App. 454 (1993).

In addition, the Board finds that additional evidentiary 
development is necessary.  An admission notice summary in the 
file indicates that the appellant was hospitalized in March 
1997 at the Gainesville-VA Medical Center (VAMC) for gastric 
cancer.  Development should be undertaken to obtain discharge 
summary reports of this hospitalization.  The requisition and 
consideration of all available medical-treatment records that 
are clearly relevant to an issue on appeal is necessary for 
the proper adjudication of this case.  This is particularly 
important with regard to VA medical records.  Well-
established legal precedent holds that VA has constructive 
notice of medical records in its possession and therefore, 
records from the aforementioned VA facility corresponding to 
the March 1997 hospitalization should be obtained and 
associated with the file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (per curiam).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the VAMC in 
Gainesville and request copies of all 
medical records which this facility has 
in its possession pertaining to the 
appellant's hospitalization in March 
1997.  All in/outpatient, clinical, and 
special study reports corresponding to 
the hospitalization for this time period 
must be obtained and associated with the 
file.  The RO should proceed with all 
reasonable follow-up search inquiries 
that are indicated by this development 
action.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
any additional VA and non-VA health care 
providers who treated him since his 
discharge from the service for his 
stomach problems, other than the evidence 
he has submitted to date in support of 
his claim.  Identified VA records should 
be obtained pursuant to established 
procedures.  Regarding private-source 
records, after obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of treatment records 
identified by the appellant which have 
not been previously secured.  Efforts to 
obtain any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA gastrointestinal 
examination.  All necessary tests and 
studies should be conducted.  In 
conjunction with a thorough review of the 
evidence in the claims folder, including 
the service medical records, and with the 
findings noted on the examination, the 
examiner should determine whether the 
appellant has any diagnosed disorder(s) 
of the stomach, and if so, render an 
opinion addressing whether such 
disorder(s) are at least as likely as not 
related to his military service and the 
problems he experienced with his stomach 
therein.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder of 
the stomach pre-existed the appellant's 
active duty service, the examining VA 
physician should provide a medical 
opinion addressing whether it is at least 
as likely as not that any related 
complaints and treatment provided during 
his period of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).  In this regard, the examiner 
should also state whether it is as least 
as likely as not that a pre-existing 
condition underwent a permanent increase 
in severity during service beyond its 
normal progression based on all the 
evidence of record pertaining to the 
manifestations of the disability prior 
to, during and subsequent to service.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Attention is directed to 
the examination/medical opinion reports 
to ensure that they are in compliance 
with the directives of this REMAND.  The 
RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  Instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law for 
claims found to be well grounded.

5.  Upon completion of the above, the RO 
should readjudicate the perfected appeal 
of the claim of service connection for 
the stomach disorder, with consideration 
given to all of the evidence of record.  
The readjudication of the claim must be 
on a de novo basis as the claim has been 
found reopened and well grounded.  The RO 
should carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

